Citation Nr: 0726840	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date than May 25, 
2004, for a grant of service connection for bilateral hearing 
loss. 

2.  Entitlement to an earlier effective date than May 25, 
2004, for a grant of service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDINGS OF FACT

1.  The first competent evidence linking tinnitus and 
bilateral hearing loss to service is contained in a private 
medical statement received on May 25, 2004.  

2.  There is no competent evidence indicating linking 
tinnitus or bilateral hearing loss to service of record dated 
or received prior to May 25, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 25, 
2004, for a grant of service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006). 

2.  The criteria for an effective date earlier than May 25, 
2004, for a grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110, (West 2002); 
38 C.F.R. § 3.400 (2006). 





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision in September 2004, which 
granted service connection for hearing loss and tinnitus and 
assigned the effective date at issue.  Multiple RO letters 
provided the veteran notice with respect to his claim.  He 
was informed that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency. The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

Further, the Court has held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned - 
thereby initiating the appellate process - different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A. Id.   

In this case, because the veteran's claims for service 
connection were granted in September 2004 and he was assigned 
an initial effective date for that award, section 5103(a) 
notice is no longer applicable.  VA met its applicable duties 
by issuing a complying rating decision in September 2004 and 
complying statements of the case in March 2005.  This 
decision granted the benefits sought and included an 
attachment explaining the procedure for review of the 
decision.  The statement of the case included a summary of 
the evidence pertinent to the issues of assignment of the 
effective dates, citations to applicable laws and 
regulations, and a discussion of how those applied to the 
RO's decision.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA and non-VA treatment 
records.  The veteran has not identified any other records 
that have not already been obtained.  Thus, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 (2006).

Earlier Effective Date

A September 2004 rating decision granted service connection 
for bilateral hearing loss and tinnitus effective from May 
25, 2004.  The veteran contends that the effective date for 
these grants should be from the date of his claim for service 
connection for hearing loss was filed in August 2002.  
However, the controlling legal criteria provide that the 
effective date of an award of service connection shall be the 
date the claim is received, or the date entitlement arose, 
whichever is later.  Emphasis added.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  As such, if the evidence demonstrates 
that entitlement to service connection for hearing loss and 
tinnitus did not arise until after the veteran's claim was 
received, an effective date earlier than the time of that 
such entitlement arose cannot be assigned.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  The Court 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not reflect treatment for or a 
diagnosis of hearing loss.  The first post-service medical 
evidence of hearing loss is contained in private clinical and 
employment records dated from 1982 and received in October 
2002.  An October 2002 VA examination demonstrated what was 
described as mild to moderately severe sensironeural hearing 
loss in the right ear and mild to moderate sensironeural 
hearing loss in the left ear.  At this examination, the 
veteran also reported constant tinnitus since service, and 
tinnitus matching showed 57 db at 1500 Hz in the right ear 
and 42 dB at 2000 Hz in the left ear.  Bilateral hearing loss 
was also demonstrated at a VA examination in December 2003, 
but the examiner opined that it was not likely that the 
veteran's hearing loss was related to service.  The first 
medical evidence linking a current disability due to hearing 
loss and tinnitus and service, which consisted of a statement 
from a private physician dated in May 2004, was received on 
May 25, 2004.  

Given the fact that there was no competent medical evidence 
linking a current disability due to bilateral hearing loss or 
tinnitus and service until May 25, 2004, the Board is in 
agreement with the effective dates assigned for the grants of 
service connection for these conditions by the RO, as 
entitlement to service connection for these conditions did 
not "arise" until that time.  See Hickson, supra (grant of 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury); 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. 

In making the above determination, the Board has carefully 
considered the contentions of the veteran and his 
representative.  In short however, entitlement to an earlier 
effective date for the benefits sought cannot be granted 
under the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, criteria by which the Board is bound.  See 38 C.F.R. 
§ 7104(c).  A review of the other potentially applicable laws 
and regulations does not reveal a provision under which an 
earlier effective date may be assigned.  Accordingly, the 
claims for an earlier effective date for service connection 
for bilateral hearing loss and tinnitus must be denied. 

The Board notes that there has been some argument as to 
whether the veteran filed timely appeals with respect to the 
RO decisions that initially denied service connection for 
hearing loss and tinnitus and whether evidence submitted by 
the veteran on May 25, 2004 constituted a claim to reopen.  
To that end, the Board does find that the veteran did indeed 
file a timely substantive appeal with respect to the November 
2002 rating decision that denied service connection for 
hearing loss.  His testimony in August 2003 met the 
requirements of a substantive appeal.  See Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  With respect to his claim for 
service connection for tinnitus, there is evidence that the 
veteran filed a timely request for an extension to submit 
additional evidence and complete his appeal.  38 C.F.R. 
§§ 20.302, 20.303, 20.305, and 20.306.  The RO did not make a 
decision on this request; but, instead, it treated the 
request as a claim to reopen.  The effective date of the 
award of service connection for hearing loss and tinnitus 
would remain unchanged, however.  As discussed above, there 
was no competent medical evidence linking a current 
disability due to bilateral hearing loss or tinnitus and 
service until May 25, 2004.




ORDER

Entitlement to an earlier effective date than May 25, 2004, 
for a grant of service connection for bilateral hearing loss 
is denied.  

Entitlement to an earlier effective date than May 25, 2004, 
for a grant of service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


